Name: 93/79/EEC: Commission Decision of 22 December 1992 laying down certain transitional measures to facilitate transition to the new arrangements for the organization of veterinary checks provided for in Article 8 of Council Directive 91/496/EEC and repealing Decision 92/501/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  agricultural policy;  cooperation policy;  trade;  animal product
 Date Published: 1993-02-06

 Avis juridique important|31993D007993/79/EEC: Commission Decision of 22 December 1992 laying down certain transitional measures to facilitate transition to the new arrangements for the organization of veterinary checks provided for in Article 8 of Council Directive 91/496/EEC and repealing Decision 92/501/EEC Official Journal L 030 , 06/02/1993 P. 0066COMMISSION DECISION of 22 December 1992 laying down certain transitional measures to facilitate transition to the new arrangements for the organization of veterinary checks provided for in Article 8 of Council Directive 91/496/EEC and repealing Decision 92/501/EEC(93/79/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Directive 92/438/EEC (2), and in particular Article 28 thereof, Whereas the Commission, by Decision 92/501/EEC (3), has laid down certain measures to facilitate transition to the new arrangements for the organization for veterinary checks provided for in Article 8 of Council Directive 91/496/EEC; Whereas special rules should be laid down for the animals of species covered by Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (4), and for animals covered by Annex B to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (5), as last amended by Directive 92/65/EEC; Whereas if is necessary to provide for a period of adaptation for the new control system; whereas transitory measures to be laid down must be strictly necessary as regards their scope and their duration with a view to facilitating this adaptation; Whereas for reasons of clarity, Decision 92/501/EEC shoud be repealed and a new Decision adopted; Whereas the measures provided for in this Decision are in accordance with the opinon of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The provisions of this Decision shall apply where animals of species covered by Directive 92/65/EEC and animals of species covered by Annex B to Directive 90/425/EEC are presented at a border inspection post under the terms of Article 8 (A) (1) (b) (i) of Directive 91/496/EEC. Article 2 If the Member State of destination has informed the Member State of introduction about its import conditions, where necessary duly translated, the importer shall, where appropriate obtain prior agreement from the Member State or the Member States of transit for transport of the consignment via its or their territory. The central competent authority shall inform their border inspection posts about the abovementioned import conditions which have been transmitted to it. Article 3 1. If the condition laid down in Article 2 is not fulfilled, the provisions of this Article shall apply. 2. The importer shall obtain prior agreement from the official veterinarian at the border inspection post of entry, acting upon instruction from the central competent authority, for presentation of the animals at that border inspection post. 3. Where appropriate, the importer shall obtain prior agreement from the Member State or Member States of transit for transport of the consignment via its or their territory. 4. At the request of the importer, the competent authority of the Member State of destination shall officially notify the conditions subject to which the animals referred to in Article 1 may enter its territory. Such notification must be addressed to the importer of the consignment and must contain the following information: - the address of the border inspection post at which the animals will be presented, - the consignment of animals to which it refers, with indication of the third country of origin, - the animal health conditions which the animals must fulfil, - the name and address of the importer and the consignee. The competent authority of the Member State of destination shall send, by the most expeditious means available, a copy of the official notification to the central competent authority of the Member State of introduction, and/or to the border inspection post of entry. 5. On arrival at the border inspection post of entry, the importer must present to the veterinary inspection staff the official notification referred to at paragraph 4 and, if necessary, supply an authenticated translation in the language used at the border inspection post of entry. 6. The official veterinarian responsible for checks at the border inspection post must keep the official notifications presented by importers in accordance with paragraph 5 and send them each month to the competent authorities which issued them. Article 4 Awaiting a Community decision on the additional guarantees referred to in Article 8 (A) (2), fourth indent of Directive 91/496/EEC, the Member States shall apply, with regard to the importation of live animals from third countries, the procedures provided for in Articles 2 and 3 so as to inform the central competent authorities of the other Member States or the importers of the additional guarantees contained in their national legislation applicable at the time of adoption of this Decision. Article 5 This Decision shall apply from 1 January until 31 December 1993. Article 6 Decision 92/501/EEC is repealed from 1 January 1993. Article 7 This Decision is addressed to the Member States. Done at Brussels, 22 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) OJ No L 306, 22. 10. 1992, p. 40. (4) OJ No L 268, 14. 9. 1992, p. 54. (5) OJ No L 224, 18. 8. 1990, p. 29.